UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                              No. 95-7993



UNITED STATES OF AMERICA,

                                              Plaintiff - Appellee,

          versus

LONNIE GLEN SCHMIDT,

                                            Defendant - Appellant.



Appeal from the United States District Court for the Western Dis-
trict of North Carolina, at Charlotte. Robert D. Potter, Senior
District Judge. (CR-89-114-C, CA-95-338-3-P)


Submitted:   April 15, 1996                   Decided:   May 2, 1996


Before ERVIN and MOTZ, Circuit Judges, and CHAPMAN, Senior Circuit
Judge.

Affirmed by unpublished per curiam opinion.


Lonnie Glen Schmidt, Appellant Pro Se. Jerry Wayne Miller, OFFICE
OF THE UNITED STATES ATTORNEY, Asheville, North Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellant appeals from the district court's order denying his

28 U.S.C. § 2255 (1988) motion. We have reviewed the record and the

district court's opinion and find no reversible error. Accordingly,

we affirm on the reasoning of the district court. United States v.
Schmidt, Nos. CR-89-114-C; CA-95-338-3-P (W.D.N.C. Nov. 6, 1995).

We dispense with oral argument because the facts and legal conten-

tions are adequately presented in the materials before the court

and argument would not aid the decisional process.




                                                          AFFIRMED




                                2